DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 08/20/2021. Claims 1-7, 10-11, 13-20 are pending with claims 16-19 withdrawn and claims 8-9, 12 cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott R. Cleere on 11/10/2021.

The application has been amended as follows: 

In claim 1, line 20: “a house” has been changed to –the building--.
In claim 1, lines 21-22: “the house” has been changed to –the building--.
In claim 2, line 1: “The invention of claim 1” has been changed to –The apparatus of claim 1--.
In claim 3, line 1: “The invention of claim 1” has been changed to –The apparatus of claim 1--.
In claim 4, line 1: “The invention of claim 2” has been changed to –The apparatus of claim 2--.
In claim 5, line 1: “The invention of claim 4” has been changed to –The apparatus of claim 4--.
In claim 6, line 1: “The invention of claim 1” has been changed to –The apparatus of claim 1--.
In claim 7, line 1: “The invention of claim 6” has been changed to –The apparatus of claim 6--.
In claim 10, line 1: “The invention of claim 1” has been changed to –The apparatus of claim 1--.
In claim 11, line 1: “The invention of claim 10” has been changed to –The apparatus of claim 10--.
In claim 13, line 1: “The invention of claim 10” has been changed to –The apparatus of claim 10--.
In claim 14, line 1: “The invention of claim 10” has been changed to –The apparatus of claim 10--.
In claim 15, line 1: “The invention of claim 14” has been changed to –The apparatus of claim 14--.
In claim 20, line 1: “The invention of claim 1” has been changed to –The apparatus of claim 1--.
Claims 16-19 have been cancelled.
Response to Arguments
Applicant’s arguments, see Remarks pages 7-8, filed 08/20/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings have been withdrawn.
Applicant’s arguments, see Remarks page 8, with respect to the claim objection of claim 1 has been fully considered and are persuasive.  The objection of claim 1 has been withdrawn.
Applicant’s arguments, see Remarks page 9, with respect to the 35 U.S.C. 112(b) rejections of claims 2-15 have been fully considered and are persuasive.  The rejections of claims 2-15 have been withdrawn.
Applicant’s arguments, see Remarks pages 9-12, with respect to the 35 U.S.C.  103 rejections of claims 1-3, 10 and 12-15 have been fully considered and are persuasive.  The rejections of claims 1-3, 10 and 12-15 have been withdrawn.
Allowable Subject Matter
Claims 1-7, 10-11, 13-15 and 20 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An apparatus for heating or cooling a room of a building with a wall, the wall comprising an inner sheet facing the room and an outer sheet facing away from the room, the apparatus comprising : a radiant panel… spacing elements that set the radiant panel away from the interior sheet; a first air duct for bringing air from external to a house into the heat exchange device; a second air duct for directing air from the heat exchange device to the outside of the house; and a vent, whereby the heat exchange device exchanges energy from 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergh (US 4,766,951) Radiant panels for a wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763